Certiorari granted by Supreme Court, June 30, 2015
             Vacated and Remanded by Supreme Court, June 30, 2015



                                UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 13-4857


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MAURICE LASHAWN MELVIN, a/k/a Maurice Leshawn Melvin,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cr-00323-F-1)


Submitted:    June 24, 2014                        Decided:    July 1, 2014


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Maurice   Lashawn    Melvin      pled   guilty,    pursuant     to   a

written    plea     agreement,      to   possessing     a    firearm   after    being

convicted of a felony, in violation of 18 U.S.C. §§ 922(g)(1),

924 (2012).         He was sentenced under the Armed Career Criminal

Act (“ACCA”) to 159 months in prison. *                     The sole claim Melvin

raises     on    appeal   is    whether    the    sentencing      court   erred      in

determining        that   his   prior     North     Carolina      convictions     for

conspiracy to commit robbery with a dangerous weapon constitute

predicate offenses under the ACCA.

                We review de novo a district court’s determination of

whether prior offenses qualify as violent felonies for purposes

of the ACCA.        United States v. Hemingway, 734 F.3d 323, 331 (4th

Cir. 2013).        Melvin does not contest that the substantive North

Carolina offense of robbery with a dangerous weapon is a violent

felony under the ACCA.              Rather, he contends that a conspiracy

conviction cannot categorically operate as a predicate felony

for ACCA purposes because conspiracy does not require an overt

act.

                Circuit    precedent       forecloses         Melvin’s    argument

challenging his sentence under the ACCA.                     See United States v.

       *
       He received a downward departure below the mandatory
statutory minimum pursuant to U.S. Sentencing Guidelines Manual
§ 5K1.1 (2012).



                                           2
White, 571 F.3d 365, 371 (4th Cir. 2009) (holding North Carolina

conviction for conspiracy to commit robbery with a dangerous

weapon constitutes a predicate violent felony under ACCA).                We

therefore   reject     Melvin’s   claim.    See   Scotts    Co.   v.   United

Indus. Corp., 315 F.3d 264, 271 n.2 (4th Cir. 2002) (noting that

a panel of this court cannot explicitly or implicitly overrule

circuit precedent established by a prior panel; only the United

States Supreme Court or this court sitting en banc may do so).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                   AFFIRMED




                                     3